DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 1: line 9, the expression “a second consolidating” is indefinite because there are one or more words missing after the word “consolidating”; line 12, the expression “can be” renders the claim indefinite because it is not clear if surface pressure is, or is not, applied to the non-woven web.
             In claim 3, line 1, the term “14” is indefinite because only claims 1-7 are pending, and there are one or more words missing after the word “according”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser et al (U.S. Patent Application Publication 2010/0159770 A1) in combination with Dumas et al (U.S. Patent Application Publication 2010/0064491 A1).
              Regarding claim 1, Walser et al (see the entire document, in particular, paragraphs [0001], [0050]-[0052], [0054], [0055], [0057], [0058] and [0084]; Figure 3) teaches an apparatus for making a non-woven fabric (see Figure 3; paragraph [0052] (apparatus used in the process of Figure 3) and paragraph [0001] (non-woven web) of Walser et al), including (a) a spinneret for spinning fibers (see Figure 3 and paragraph [0050] (spinneret 18; spinneret openings form a curtain of fibers) of Walser et al); (b) a cooler for cooling the fibers (see Figure 3 and paragraph [0051] (quench blower 20) of Walser et al); (c) a conveyor for deposition of fibers to form a non-woven web (see Figure 3 and paragraph [0054] (endless forming surface 26) of Walser et al); (d) a first consolidator for surface treating the non-woven web with a hot fluid or hot air being conveyed on the conveyor (see Figure 3 and paragraph [0055] (hot air knife 34) of Walser et al); and (e) a second consolidator including a belt in which the non-woven web is treated with a hot fluid or hot air (see Figure 3; paragraph [0057] (through-air bonder 36] and [0058] (when the forming surface is a belt, the forming surface may be routed directly through the through-air bonder) of Walser et al). Walser et al does not teach (1) a second consolidator including a dual-belt furnace. Dumas et al (see the entire document, in particular, paragraphs [0017] and [0072]; Figures 1 and 2) teaches an apparatus for making a non-woven fabric (see Figures 1 and 2; paragraph [0017] (manufacturing line that implements the process) of Dumas et al), including a dual-belt furnace (see Figures 1 and 2; paragraph [0072] (furnace 8; two belts 29) of Dumas et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dual-belt furnace of Dumas et al for the belt of Walser et al because the substitution of one known element (i.e., the dual-belt furnace of Dumas et al) for another known element (i.e., the belt of Walser et al) would have yielded predictable results (e.g., the manufacture of a non-woven fabric) to one of ordinary skill in the art.    
             Regarding claim 2, see Figure 3 and paragraph [0058] (oven bonding (i.e., heated tunnel furnace)) of Walser et al.
             Regarding claim 3, see Figure 3; paragraph [0054] (outlet opening 23) and [0055] (hot-air knife 34; there are no rollers between outlet opening 23 and hot-air knife 34) of Walser et al.
             Regarding claim 4, see Figure 4 and paragraph [0084] (electret charging apparatus 140) of Walser et al.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser et al (U.S. Patent Application Publication 2010/0159770 A1) in combination with Dumas et al (U.S. Patent Application Publication 2010/0064491 A1) as applied to claims 1-4 above, and further in view of Maggio et al (U.S. Patent 6,966,762 B1) or Geus et al (U.S. Patent Application Publication 2009/0026647 A1).
             Regarding claim 5, Walser et al (in combination with Dumas et al) teaches a stretcher for stretching the fibers downstream from the cooler for cooling the fibers (see Figure 3 and paragraph [0052] (fiber draw unit (or FDU) or aspirator 22) of Walser et al), but does not teach (1) a diffuser between the stretcher and the conveyor. Maggio et al (see the entire document, in particular, col. 1, lines 8-9; col. 1, line 64 to col. 2, line 3; col. 4, line 54 to col. 5, line 4; Figures 1-3) teaches an apparatus for making a non-woven fabric (see col. 1, lines 8-9 (installation (i.e., apparatus) for making a non-woven web) of Maggio et al), including a diffuser between a stretcher and a conveyor (see Figures 1 and 3; col. 4, lines 54-63 (downstream of cooling zone 4c is drawing assembly 5, which is upstream of receiving belt 7 (i.e., conveyor)) and col. 5, lines 1-4 (assembly 6 includes a diffuser 10) of Maggio et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diffuser between a stretcher and a conveyor in the apparatus of Walser et al (in combination with Dumas et al) in view of Maggio et al in order to manufacture a homogeneous non-woven web by slowing down the speed of the fibers before impacting the conveyor (see col. 1, line 64 to col. 2, line 3 of Maggio et al). Geus et al (see the entire document, in particular, paragraphs [0005], [0031], [0037] and [0039]; Figures 1 and 2) teaches an apparatus for making a non-woven fabric (see paragraphs [0005] (apparatus for carrying out the method) and [0003] (making a spun-bond or non-woven) of Geus et al), including a diffuser between a stretcher and a conveyor (see Figures 1 and 2; paragraph [0037] (diffusers 13 , 14 are between draw-down passage 5 (i.e., stretcher) and conveyor 7) of Geus et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diffuser between a stretcher and a conveyor in the apparatus of Walser et al (in combination with Dumas et al) in view of Geus et al in order to prevent any outside air from entering the draw-down passage 5 and cooling chamber 2 (see paragraph [0039] of Geus et al).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser et al (U.S. Patent Application Publication 2010/0159770 A1) in combination with Dumas et al (U.S. Patent Application Publication 2010/0064491 A1) as applied to claims 1-4 above, and further in view of Geus et al (U.S. Patent Application Publication 2009/0026647 A1).
             Regarding claim 6, Walser et al (in combination with Dumas et al) teaches a conveyor belt (see paragraph [0058] (when the forming surface is a belt, the forming surface may be routed directly through the through-air bonder) of Walser et al) and teaches that between where the fibers are deposited and the first consolidating step there are no compaction or press rollers (see Figure 3 and paragraph [0055] (hot-air knife 34; there are no rollers between outlet opening 23 and hot-air knife 34) of Walser et al) but does not teach (1) a mesh conveyor belt. Geus et al (see the entire document, in particular, paragraphs [0005], [0031], [0037] and [0039]; Figures 1 and 2) teaches an apparatus for making a non-woven fabric (see paragraphs [0005] (apparatus for carrying out the method) and [0003] (making a spun-bond or non-woven) of Geus et al), including a mesh conveyor belt (see Figure 1 and paragraph [0031] (foraminous conveyor 7 (i.e., mesh conveyor belt) ) of Geus et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mesh conveyor belt of Geus et al for the belt of Walser et al because the substitution of one known element (i.e., mesh conveyor belt of Geus et al) for another known element (i.e., belt of Walser et al) would have yielded predictable results (e.g., the manufacture of a non-woven fabric) to one of ordinary skill in the art. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser et al (U.S. Patent Application Publication 2010/0159770 A1) in combination with Geus et al (U.S. Patent Application Publication 2009/0026647 A1) and Dumas et al (U.S. Patent Application Publication 2010/0064491 A1).
             Regarding claim 7, Walser et al (see the entire document, in particular, paragraphs [0001], [0050]-[0052], [0054], [0055], [0057], [0058] and [0084]; Figure 3) teaches an apparatus for making a non-woven fabric (see Figure 3; paragraph [0052] (apparatus used in the process of Figure 3) and paragraph [0001] (non-woven web) of Walser et al), including (a) a spinneret for spinning fibers as continuous filaments (see Figure 3 and paragraph [0050] (spinneret 18; spinneret openings form a curtain of fibers) of Walser et al); (b) a cooler downstream of the spinneret in a filament travel direction for cooling the filaments (see Figure 3 and paragraph [0051] (quench blower 20) of Walser et al); (c) a stretcher downstream of the cooler for stretching the cooled filaments (see Figure 3 and paragraph [0052] (fiber draw unit (or FDU) or aspirator 22) of Walser et al); (d) a conveyor for deposition of cooled and stretched filaments to form a continuous web and for moving the non-woven web in a travel direction (see Figure 3 and paragraph [0054] (endless forming surface 26) of Walser et al); (e) a first consolidator juxtaposed with the conveyor for surface treating the non-woven web with a hot fluid or hot air being conveyed on the conveyor (see Figure 3 and paragraph [0055] (hot air knife 34) of Walser et al); and (f) a second consolidator including a belt downstream of the first consolidator in which the non-woven web is treated with a hot fluid or hot air (see Figure 3; paragraph [0057] (through-air bonder 36] and [0058] (when the forming surface is a belt, the forming surface may be routed directly through the through-air bonder) of Walser et al). Walser et al does not teach (1) forming with the cooler, a closed assembly so constructed as to exclude any further fluid supply or air supply apart from a supply of a cooling fluid in the cooler, or (2) a second consolidator as a dual-belt furnace. Geus et al (see the entire document, in particular, paragraphs [0005], [0031], [0037] and [0039]; Figures 1 and 2) teaches an apparatus for making a non-woven fabric (see paragraphs [0005] (apparatus for carrying out the method) and [0003] (making a spun-bond or non-woven) of Geus et al), including ) forming with the cooler, a closed assembly so constructed as to exclude any further fluid supply or air supply apart from a supply of a cooling fluid in the cooler (see Figure 1 and paragraph [0039] (draw-down passage 5 (i.e., stretcher) and cooling chamber 2 (i.e., cooler) form a closed system) of Geus et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form with the cooler, a closed assembly so constructed as to exclude any further fluid supply or air supply apart from a supply of a cooling fluid in the cooler in the apparatus of Walser et al in view of Geus et al in order to prevent any outside air from entering the draw-down passage 5 and cooling chamber 2 (see paragraph [0039] of Geus et al). Dumas et al (see the entire document, in particular, paragraphs [0017] and [0072]; Figures 1 and 2) teaches an apparatus for making a non-woven fabric (see Figures 1 and 2; paragraph [0017] (manufacturing line that implements the process) of Dumas et al), including a dual-belt furnace as a consolidator (see Figures 1 and 2; paragraph [0072] (furnace 8; two belts 29) of Dumas et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dual-belt furnace of Dumas et al for the belt of Walser et al because the substitution of one known element (i.e., the dual-belt furnace of Dumas et al) for another known element (i.e., the belt of Walser et al) would have yielded predictable results (e.g., the manufacture of a non-woven fabric) to one of ordinary skill in the art.  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742